    Case 8:19-cv-01257-JFW-PJW Document 75 Filed 03/09/20 Page 1 of 3 Page ID #:623

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 09, 2020


       No.:                    20-55253
       D.C. No.:               8:19-cv-01257-JFW-PJW
       Short Title:            Bryce Abbink v. Experian Information Solutions, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 8:19-cv-01257-JFW-PJW Document 75 Filed 03/09/20 Page 2 of 3 Page ID #:624




                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                    MAR 09 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




   BRYCE ABBINK, individually and on            No. 20-55253
   behalf of all others similarly situated,
                                                D.C. No. 8:19-cv-01257-JFW-PJW
                Plaintiff - Appellant,
                                                U.S. District Court for Central
    v.                                          California, Santa Ana

   EXPERIAN INFORMATION                         TIME SCHEDULE ORDER
   SOLUTIONS, INC., an Ohio
   corporation; LEND TECH LOANS,
   INC., a California corporation;
   UNIFIED DOCUMENT SERVICES,
   LLC, a California Limited Liability
   Company,

                Defendants - Appellees.



 The parties shall meet the following time schedule.

  Mon., March 16, 2020          Appellant's Mediation Questionnaire due. If your
                                registration for Appellate CM/ECF is confirmed after
                                this date, the Mediation Questionnaire is due within
                                one day of receiving the email from PACER
                                confirming your registration.
  Tue., May 5, 2020             Appellant's opening brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.
  Thu., June 4, 2020            Appellee's answering brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.
Case 8:19-cv-01257-JFW-PJW Document 75 Filed 03/09/20 Page 3 of 3 Page ID #:625

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Jessica Poblete Dela Cruz
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
